  Case 16-01501         Doc 32     Filed 11/05/18 Entered 11/05/18 08:24:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01501
         MARCO A DELGADO
         GISEL K DELGADO
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/19/2016.

         2) The plan was confirmed on 03/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/14/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,385.00.

         10) Amount of unsecured claims discharged without payment: $52,224.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01501             Doc 32          Filed 11/05/18 Entered 11/05/18 08:24:14                     Desc Main
                                              Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                     $14,842.00
         Less amount refunded to debtor                                  $262.00

NET RECEIPTS:                                                                                           $14,580.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $2,788.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                                 $654.67
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,442.67

Attorney fees paid and disclosed by debtor:                         $1,212.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim       Principal      Int.
Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
AMC Mortgage Services/Citimortgage Inc   Unsecured     30,000.00            NA              NA            0.00       0.00
AMC Mortgage Services/Citimortgage Inc   Secured       30,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO                          Unsecured      3,300.00            NA              NA            0.00       0.00
CITY OF CHICAGO                          Secured        3,300.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU           Unsecured     13,000.00         719.80          617.59        324.05        0.00
DEVRY                                    Unsecured         800.00        919.10          919.10        486.62        0.00
ECMC                                     Unsecured         683.00      1,309.15        1,309.15        693.13        0.00
GLHEC & AFF                              Unsecured      6,604.00     11,845.11        11,845.11      6,271.42        0.00
IC SYSTEMS                               Unsecured          75.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         299.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured          93.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured          15.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         247.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         227.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         185.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         432.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         176.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         157.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured          99.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         432.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC                  Unsecured         108.00           NA              NA            0.00       0.00
MCSI INC                                 Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                                 Unsecured         200.00           NA              NA            0.00       0.00
NAVIENT                                  Unsecured      5,251.00            NA              NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP             Secured        2,000.00            NA         2,054.00      2,054.00      42.75
NISSAN MOTOR ACCEPTANCE CORP             Unsecured          54.00           NA              NA            0.00       0.00
Source Receivables Man                   Unsecured      1,446.00            NA              NA            0.00       0.00
Stellar Rec                              Unsecured         342.00           NA              NA            0.00       0.00
SUNTRUST MORTGAGE/CC5                    Unsecured           0.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN                    Unsecured         360.00           NA              NA            0.00       0.00
USAA FEDERAL SAVINGS BANK                Unsecured         486.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-01501      Doc 32     Filed 11/05/18 Entered 11/05/18 08:24:14                    Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim          Claim         Claim        Principal      Int.
Name                            Class    Scheduled       Asserted      Allowed         Paid         Paid
USAA SAVINGS BANK            Unsecured      2,389.00        2,389.95      2,389.95      1,265.36        0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal               Interest
                                                        Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                 $0.00
      Mortgage Arrearage                                   $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                          $2,054.00          $2,054.00                $42.75
      All Other Secured                                    $0.00              $0.00                 $0.00
TOTAL SECURED:                                         $2,054.00          $2,054.00                $42.75

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00               $0.00
       Domestic Support Ongoing                            $0.00                $0.00               $0.00
       All Other Priority                                  $0.00                $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $17,080.90             $9,040.58                 $0.00


Disbursements:

       Expenses of Administration                          $3,442.67
       Disbursements to Creditors                         $11,137.33

TOTAL DISBURSEMENTS :                                                                     $14,580.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01501         Doc 32      Filed 11/05/18 Entered 11/05/18 08:24:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
